 



EXHIBIT 10.1

              Contact:   Customer Services — CTSLink     Wells Fargo Bank
Minnesota, N.A.     Securities Administration Services     7485 New Horizon Way
    Frederick, MD 21703     www.ctslink.com
 
  Telephone:   (301) 815-6600    
 
  Fax:   (301) 315-6660    

SMT SERIES 2004-12
Record Date: December 30, 2005
Distribution Date: January 20, 2006
Certificateholder Distribution Summary

                                                                               
                                      Certificate     Certificate              
                                            Class     Pass-Through     Beginning
    Interest     Principal     Current     Ending Certificate     Total    
Cumulative Class     CUSIP     Description     Rate     Certificate Balance    
Distribution     Distribution     Realized Loss     Balance     Distribution    
Realized Loss                                                              
A-1
      81744FFY8       SEN       4.64000 %       235,661,678.28        
911,225.15         18,326,976.83         0.00         217,334,699.45        
19,238,201.98         0.00  
A-2
      81744FFZ5       SEN       4.95688 %       125,975,887.41        
520,372.80         8,744,187.97         0.00         117,231,699.44        
9,264,560.77         0.00  
A-3
      81744FGA9       SEN       4.98688 %       110,889,704.22        
460,828.04         7,750,855.56         0.00         103,138,848.65        
8,211,683.60         0.00  
X-A1
      81744FGB7       IO       0.65129 %       0.00         196,275.28        
0.00         0.00         0.00         196,275.28         0.00  
X-A2
      81744FGC5       IO       0.36439 %       0.00         33,672.52        
0.00         0.00         0.00         33,672.52         0.00  
X-B
      81744FGD3       IO       0.30936 %       0.00         4,077.19        
0.00         0.00         0.00         4,077.19         0.00  
B-1
      81744FGF8       SUB       4.87000 %       8,588,000.00         34,852.97  
      0.00         0.00         8,588,000.00         34,852.97         0.00  
B-2
      81744FGG6       SUB       5.22000 %       6,134,000.00         26,682.90  
      0.00         0.00         6,134,000.00         26,682.90         0.00  
B-3
      81744FGH4       SUB       5.62000 %       3,680,000.00         17,234.67  
      0.00         0.00         3,680,000.00         17,234.67         0.00  
B-4
      81744FGJ0       SUB       5.40253 %       2,453,000.00         11,043.66  
      0.00         0.00         2,453,000.00         11,043.66         0.00  
B-5
      81744FGK7       SUB       5.40253 %       920,000.00         4,141.94    
    0.00         0.00         920,000.00         4,141.94         0.00  
B-6
      81744FGL5       SUB       5.40253 %       2,762,778.00         12,438.31  
      0.00         0.00         2,762,778.00         12,438.31         0.00  
A-R
      81744FGE1       RES       4.81920 %       0.00         0.23         0.00  
      0.00         0.00         0.23         0.00                              
                                 
Totals
                                    497,065,045.91         2,232,845.66        
34,822,020.36         0.00         462,243,025.54         37,054,866.02        
0.00                                                                

All distributions required by the Pooling and Servicing Agreement have been
calculated by the Certificate Administrator on behalf of the Trustee.

 



--------------------------------------------------------------------------------



 



Principal Distribution Statement

                                                                               
                                Beginning     Scheduled   Unscheduled          
          Total     Ending     Ending     Total       Original Face    
Certificate     Principal   Principal           Realized     Principal    
Certificate     Certificate     Principal Class     Amount     Balance    
Distribution   Distribution   Accretion   Loss     Reduction     Balance    
Percentage     Distribution                                            
A-1
      380,510,000.00         235,661,676.28         1,423.18       18,325,553.65
      0.00       0.00         18,326,976.83         217,334,699.45        
0.571167         18,326,976.83  
A-2
      208,392,000.00         125,975,887.41         439.03       8,743,748.94  
    0.00       0.00         8,744,187.97         117,231,699.44         0.562554
        8,744,187.97  
A-3
      218,330,615.00         110,889,704.22         0.00       7,750,855.56    
  0.00       0.00         7,750,855.56         103,138,848.65         0.472398  
      7,750,855.56  
X-A1
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.000000         0.00  
X-A2
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.000000         0.00  
X-B
      0.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.000000         0.00  
B-1
      8,588,000.00         8,588,000.00         0.00       0.00       0.00      
0.00         0.00         8,588,000.00         1.000000         0.00  
B-2
      6,134,000.00         6,134,000.00         0.00       0.00       0.00      
0.00         0.00         6,134,000.00         1.000000         0.00  
B-3
      3,680,000.00         3,680,000.00         0.00       0.00       0.00      
0.00         0.00         3,680,000.00         1.000000         0.00  
B-4
      2,453,000.00         2,453,000.00         0.00       0.00       0.00      
0.00         0.00         2,453,000.00         1.000000         0.00  
B-5
      920,000.00         920,000.00         0.00       0.00       0.00      
0.00         0.00         920,000.00         1.000000         0.00  
B-6
      2,762,778.00         2,762,778.00         0.00       0.00       0.00      
0.00         0.00         2,762,778.00         1.000000         0.00  
A-R
      100.00         0.00         0.00       0.00       0.00       0.00        
0.00         0.00         0.000000         0.00                                
             
Totals
      831,770,493.00         497,065,045.91         1,862.21       34,820,158.15
      0.00       0.00         34,822,020.36         462,243,025.54        
0.555734         34,822,020.36                                              

Principal Distribution Factors Statement

                                                                               
                                Beginning     Scheduled   Unscheduled          
          Total     Ending     Ending     Total       Original Face    
Certificate     Principal   Principal           Realized     Principal    
Certificate     Certificate     Principal Class     Amount     Balance    
Distribution   Distribution   Accretion   Loss     Reduction     Balance    
Percentage     Distribution                                            
A-1
      380,510,000.00         619.331098         0.003740       48.160505      
0.000000       0.000000         48.164245         571.166854         0.571167  
      48.164245  
A-2
      208,392,000.00         604.514028         0.002107       41.958179      
0.000000       0.000000         41.960286         562.553742         0.562554  
      41.960286  
A-3
      218,330,615.00         507.898099         0.000000       35.500544      
0.000000       0.000000         35.500544         472.397555         0.472398  
      35.500544  
X-A1
      0.00         0.000000         0.000000       0.000000       0.000000      
0.000000         0.000000         0.000000         0.000000         0.000000  
X-A2
      0.00         0.000000         0.000000       0.000000       0.000000      
0.000000         0.000000         0.000000         0.000000         0.000000  
X-B
      0.00         0.000000         0.000000       0.000000       0.000000      
0.000000         0.000000         0.000000         0.000000         0.000000  
B-1
      8,588,000.00         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
B-2
      6,134,000.00         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
B-3
      3,680,000.00         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
B-4
      2,453,000.00         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
B-5
      920,000.00         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
B-6
      2,762,778.00         1000.000000         0.000000       0.000000      
0.000000       0.000000         0.000000         1000.000000         1.000000  
      0.000000  
A-R
      100.00         0.000000         0.000000       0.000000       0.000000    
  0.000000         0.000000         0.000000         0.000000         0.000000  

 



--------------------------------------------------------------------------------



 



Interest Distribution- Statement

                                                                               
                                                                               
Payment                                                                        
                of           Non-               Remaining     Ending            
              Current     Beginning     Current   Unpaid   Current   Supported  
            Unpaid     Certificate/                 Accrual     Certificate    
Certificate/     Accrued   Interest   Interest   Interest     Total Interest    
Interest     Notational Class     Accural Dates     Days     Rate     Notional
Balance     Interest   Shortfall   Shortfall   Shortfall(1)     Distribution    
Shortfall(2)     Balance                                                  
A-1
      12/20/05 – 01/19/06         30         4.64000 %       235,661,676.28    
    911,225.15       0.00       0.00       0.00         911,225.15         0.00
        217,334,699.45  
A-2
      12/20/05 – 01/19/06         30         4.95688 %       125,975,887.41    
    520,372.80       0.00       0.00       0.00         520,372.80         0.00
        117,231,699.44  
A-3
      12/20/05 – 01/19/06         30         4.98688 %       110,889,704.22    
    460,828.04       0.00       0.00       0.00         460,828.04         0.00
        103,138,848.65  
X-A1
      12/01/05 – 12/30/05         30         0.65129 %       361,637,563.69    
    196,275.28       0.00       0.00       0.00         196,275.28         0.00
        334,566,398.89  
X-A2
      12/01/05 – 12/30/05         30         0.36439 %       110,889,704.22    
    33,672.52       0.00       0.00       0.00         33,672.52         0.00  
      103,138,848.65  
X-B
      12/01/05 – 12/30/05         30         0.30936 %       18,402,000.00      
  4,744.11       0.00       0.00       0.00         4,077.19         0.00      
  18,402,000.00  
B-1
      12/20/05 – 01/19/06         30         4.87000 %       8,588,000.00      
  34,852.97       0.00       0.00       0.00         34,852.97         0.00    
    8,588,000.00  
B-2
      12/20/05 – 01/19/06         30         5.22000 %       6,134,000.00      
  26,682.90       0.00       0.00       0.00         26,682.90         0.00    
    6,134,000.00  
B-3
      12/20/05 – 01/19/06         30         5.62000 %       3,680,000.00      
  17,234.67       0.00       0.00       0.00         17,234.67         0.00    
    3,680,000.00  
B-4
      12/01/05 – 12/30/05         30         5.40253 %       2,453,000.00      
  11,043.66       0.00       0.00       0.00         11,043.66         0.00    
    2,453,000.00  
B-5
      12/01/05 – 12/30/05         30         5.40253 %       920,000.00        
4,141.94       0.00       0.00       0.00         4,141.94         0.00        
920,000.00  
B-6
      12/01/05 – 12/30/05         30         5.40253 %       2,762,778.00      
  12,438.31       0.00       0.00       0.00         12,438.31         0.00    
    2,762,778.00  
A-R
      N/A         N/A         4.81920 %       0.00         0.00       0.00      
0.00       0.00         0.23         0.00         0.00                          
                         
Totals
                                              2,233,512.35       0.00       0.00
      0.00         2,232,845.66         0.00                                    
                         

(1, 2) Amount also includes coupon cap or basis risk shortfalls, if applicable.
Interest Distribution Factors Statement

                                                                               
                                                              Beginning        
    Payment of           Non-               Remaining     Ending                
          Current     Certificate/     Current   Unpaid   Current   Supported  
            Unpaid     Certificate/                 Original Face    
Certificate     Notional     Accrued   Interest   Interest   Interest     Total
Interest     Interest     Notational Class     Accural Dates     Amount     Rate
    Balance     Interest   Shortfall   Shortfall(1)   Shortfall     Distribution
    Shortfall(2)     Balance                                                  
A-1
      12/20/05 – 01/19/06         380,510,000.00         4.64000 %      
619.331098         2.394747       0.000000       0.000000       0.000000        
2.394747         0.000000         571.166854  
A-2
      12/20/05 – 01/19/06         208,392,000.00         4.95688 %      
604.514028         2.497086       0.000000       0.000000       0.000000        
2.497086         0.000000         562.553742  
A-3
      12/20/05 – 01/19/06         218,330,615.00         4.98688 %      
507.898099         2.110689       0.000000       0.000000       0.000000        
2.110689         0.000000         472.397555  
X-A1
      12/01/05 – 12/30/05         0.00         0.65129 %       614.087851      
  0.333290       0.000000       0.000000       0.000000         0.333290        
0.000000         568.118972  
X-A2
      12/01/05 – 12/30/05         0.00         0.36439 %       507.898099      
  0.154227       0.000000       0.000000       0.000000         0.154227        
0.000000         472.397555  
X-B
      12/01/05 – 12/30/05         0.00         0.30936 %       1000.000000      
  0.257804       0.000000       0.000000       0.000000         0.221562        
0.000000         1000.000000  
B-1
      12/20/05 – 01/19/06         8,588,000.00         4.87000 %      
1000.000000         4.058334       0.000000       0.000000       0.000000      
  4.058334         0.000000         1000.000000  
B-2
      12/20/05 – 01/19/06         6,134,000.00         5.22000 %      
1000.000000         4.350000       0.000000       0.000000       0.000000      
  4.350000         0.000000         1000.000000  
B-3
      12/20/05 – 01/19/06         3,680,000.00         5.62000 %      
1000.000000         4.683334       0.000000       0.000000       0.000000      
  4.683334         0.000000         1000.000000  
B-4
      12/01/05 – 12/30/05         2,453,000.00         5.40253 %      
1000.000000         4.502104       0.000000       0.000000       0.000000      
  4.502104         0.000000         1000.000000  
B-5
      12/01/05 – 12/30/05         920,000.00         5.40253 %       1000.000000
        4.502109       0.000000       0.000000       0.000000         4.501109  
      0.000000         1000.000000  
B-6
      12/01/05 – 12/30/05         2,762,778.00         5.40253 %      
1000.000000         4.502103       0.000000       0.000000       0.000000      
  4.502103         0.000000         1000.000000  
A-R
      N/A         100.00         4.81920 %       0.000000         0.000000      
0.000000       0.000000       0.000000         2.300000         0.000000        
0.000000  

 
(1, 2) Amount also includes coupon cap or basis risk shortfalls, if applicable.
Per $1 denomination

 



--------------------------------------------------------------------------------



 



Certificateholder Account Statement
Certificate Account

         
Beginning Balance
    0.00  
 
       
Deposits
       
Payments of Interest and Principal
    37,163,185.46  
Reserve Funds and Credit Enhancements
    0.00  
Proceeds from Repurchased Loans
    0.00  
Servicer Advances
    55,603.86  
Realized Loss (Gains, Subsequent Expenses & Recoveries)
    0.00  
Prepayment Penalties
    0.00  
Swap/Cap Payments
    0.00  
 
     
Total Deposits
    37,218,789.32  
 
       
Withdrawals
       
Swap Payments
    0.00  
Reserve Funds and Credit Enhancements
    0.00  
Reimbursement for Servicer Advances
    39,992.05  
Total Administration Fees
    123,931.25  
Payment of Interest and Principal
    37,054,866.02  
 
     
Total Withdrawals (Pool Distribution Amount)
    37,218,789.32  
 
       
Ending Balance
    0.00  
 
     

Prepayment/Curtailment Interest Shortfall

         
Total Prepayment/Curtailment Interest Shortfall
    0.00  
Servicing Fee Support
    0.00  
 
     
 
       
Non-Supported Prepayment Curtailment Interest Shortfall
    0.00  
 
     

Administration Fees

         
Gross Servicing Fee*
    120,713.12  
Master Servicing Fee
    3,218.13  
Supported Prepayment/Curtailment Interest Shortfall
    0.00  
 
       
 
       
Total Administration Fees
    123,931.25  
 
       

 
*Servicer Payees include: BANK OF AMERICA (NY); GMAC MTG CORP; MORGAN STANLEY
DEAN WITTER; PHH US MTG CORP

 



--------------------------------------------------------------------------------



 



Reserve Accounts

     

                                      Beginning   Current   Current   Ending
Account Type   Balance   Withdrawals   Deposits   Balance  
Class X-A1 Pool 1 Comp. Sub Amount
    3,000.00       0.00       0.00       3,000.00  
Class X-A1 Pool 2 Comp. Sub Amount
    3,000.00       0.00       0.00       3,000.00  
Class X-A2 Sub Amount
    3,000.00       0.00       0.00       3,000.00  
Class X-B Sub Amount
    1,000.00       666.92       666.92       1,000.00  

Collateral Statement

          Collateral Description   Fixed & Mixed Arm  
Weighted Average Gross Coupon
    5.786321 %
Weighted Average Net Coupon
    5.411217 %
Weighted Average Pass-Through Rate
    4.649583 %
Weighted Average Remaining Term
    327  
 
       
Beginning Scheduled Collateral Loan Count
    1,191  
Number of Loans Paid in Full
    70  
Ending Scheduled Collateral Loan Count
    1,121  
 
       
Beginning Scheduled Collateral Balance
    386,175,342.60  
Ending Scheduled Collateral Balance
    359,104,177.80  
Ending Actual Collateral Balance at 30-Dec-2005
    359,105,272.68  
 
       
Monthly P&I Constant
    1,863,974.27  
Special Servicing Fee
    0.00  
Prepayment Penalty Waived Amount
    0.00  
Prepayment Penalty Waived Count
    0  
Prepayment Penalty Paid Amount
    0.00  
Prepayment Penalty Paid Count
    0  
Realized Loss Amount
    0.00  
Cumulative Realized Loss
    0.00  
 
       
Scheduled Principal
    1,862.21  
Unscheduled Principal
    27,069,302.59  

 



--------------------------------------------------------------------------------



 



                          Group   Group One   Group Two   Total Collateral
Description   Mixed ARM     6 Month LIBOR ARM     Mixed ARM  
Weighted Average Coupon Rate
    5.732201       5.887406       5.786321  
Weighted Average Net Rate
    5.357170       5.512168       5.411217  
 
    0.000000       0.000000       4.649583  
Weighted Average Remaining Term
    326       331       327  
Record Date
    12/30/2005       12/30/2005       12/30/2005  
Principal and Interest Constant
    1,202,875.35       661,098.92       1,863,974.27  
Beginning Loan Count
    749       442       1,191  
Loans Paid in Full
    47       23       70  
Ending Loan Count
    702       419       1,121  
Beginning Scheduled Balance
    251,516,395.13       134,658,947.47       386,175,342.60  
Ending Scheduled Balance
    233,189,418.30       125,914,759.50       359,104,177.80  
Scheduled Principal
    1,423.18       439.03       1,862.21  
Unscheduled Principal
    18,325,553.65       8,743,748.94       27,069,302.59  
Scheduled Interest
    1,201,452.17       660,659.89       1,862,112.06  
Servicing Fee
    78,605.51       42,107.61       120,713.12  
Master Servicing Fee
    2,095.97       1,122.16       3,218.13  
Trustee Fee
    0.00       0.00       0.00  
FRY Amount
    0.00       0.00       0.00  
Special Hazard Fee
    0.00       0.00       0.00  
Other Fee
    0.00       0.00       0.00  
Pool Insurance Fee
    0.00       0.00       0.00  
Spread 1
    0.00       0.00       0.00  
Spread 2
    0.00       0.00       0.00  
Spread 3
    0.00       0.00       0.00  
Net Interest
    1,120,750.69       617,430.12       1,738,180.81  
Realized Loss Amount
    0.00       0.00       0.00  
Cumulative Realized Loss
    0.00       0.00       0.00  
Percentage of Cumulative Losses
    0.00       0.00       0.00  
Prepayment Penalty Waived Amount
    0.00       0.00       0.00  
Prepayment Penalty Waived Count
    0       0       0  
Prepayment Penalty Paid Amount
    0.00       0.00       0.00  
Prepayment Penalty Paid Count
    0       0       0  
Special Servicing Fee
    0.00       0.00       0.00  

 



--------------------------------------------------------------------------------



 



Miscellaneous Reporting

         
Rapid Prepay Event?
  NO
Underlying Certificate Balance
    0.00  
Underlying Certificate Interest
    0.00  
Underlying Certificate Principal
    0.00  

Miscellaneous Reporting

         
Group One
       
One Month Libor Loan Balance
    129,897,352.54  
Six Month Libor Loan Balance
    103,292,065.76  
Principal Transfer Amount
    0.00  
Interest Transfer Amount
    0.00  
Pro Rata Senior Percent
    93.696348 %
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %
 
       
Group Two
       
Principal Transfer Amount
    0.00  
Interest Transfer Amount
    0.00  
Pro Rata Senior Percent
    93.551814 %
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %

 



--------------------------------------------------------------------------------



 



Loan Status Stratification/Credit Enhancement Statement

                                                                               
                                          DELINQUENT     BANKRUPTCY    
FORECLOSURE     REO     TOTAL     No. of   Principal           No. of    
Principal           No. of     Principal           No. of     Principal        
  No. of     Principal     Loans   Balance           Loans     Balance          
Loans     Balance           Loans     Balance           Loans     Balance
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00  
30 Days
    26       10,532,340.94       30 Days       0         0.00       30 Days    
  0         0.00       30 Days       0         0.00       30 Days       26      
  10,532,340.94  
60 Days
    4       1,167,553.82       60 Days       0         0.00       60 Days      
0         0.00       60 Days       0         0.00       60 Days       4        
1,167,553.82  
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00  
120 Days
    1       185,466.73       120 Days       0         0.00       120 Days      
0         0.00       120 Days       0         0.00       120 Days       1      
  185,466.73  
150 Days
    1       168,000.00       150 Days       0         0.00       150 Days      
0         0.00       150 Days       0         0.00       150 Days       1      
  168,000.00  
180+ Days
    0       0.00       180+ Days       0         0.00       180+ Days       0  
      0.00       180+ Days       0         0.00       180+ Days       0        
0.00                                                                            
   
 
    32       12,053,361.49               0         0.00               0        
0.00               0         0.00               32         12,053,361.49  
 
                                                                               
                                            No. of   Principal           No. of
    Principal           No. of     Principal           No. of     Principal    
      No. of     Principal     Loans   Balance           Loans     Balance      
    Loans     Balance           Loans     Balance           Loans     Balance
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    2.319358 %     2.932940 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       2.319358 %       2.932940 %
60 Days
    0.356824 %     0.325129 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.356824 %       0.325129 %
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %
120 Days
    0.089206 %     0.051647 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.089206 %       0.051647 %
150 Days
    0.089206 %     0.046783 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.089206 %       0.046783 %
180+ Days
    0.000000 %     0.000000 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.000000 %       0.000000 %                    
                                                         
 
    2.854594 %     3.356598 %             0.000000 %       0.000000 %          
  0.000000 %       0.000000 %             0.000000 %       0.000000 %          
  2.854594 %       3.356598 %

                                 
Current Period Class A Insufficient Funds:
    0.00     Principal Balance of Contaminated Properties     0.00     Periodic
Advance     55,603.86  

 



--------------------------------------------------------------------------------



 



Delinquency Status by Group

                                                                               
                                          DELINQUENT       BANKRUPTCY    
FORECLOSURE     REO     TOTAL Group One                                        
                                            No. of   Principal           No. of
    Principal           No. of     Principal           No. of     Principal    
      No. of     Principal     Loans   Balance           Loans     Balance      
    Loans     Balance           Loans     Balance           Loans     Balance
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00  
30 Days
    12       6,316,122.89       30 Days       0         0.00       30 Days      
0         0.00       30 Days       0         0.00       30 Days       12        
6,316,122.89  
60 Days
    1       275,305.00       60 Days       0         0.00       60 Days       0
        0.00       60 Days       0         0.00       60 Days       1        
275,305.00  
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00  
120 Days
    1       184,466.73       120 Days       0         0.00       120 Days      
0         0.00       120 Days       0         0.00       120 Days       1      
  184,466.73  
150 Days
    1       168,000.00       150 Days       0         0.00       150 Days      
0         0.00       150 Days       0         0.00       150 Days       1      
  168,000.00  
180+ Days
    0       0.00       180+ Days       0         0.00       180+ Days       0  
      0.00       180+ Days       0         0.00       180+ Days       0        
0.00                                                                            
   
 
    15       6,944,894.62               0         0.00               0        
0.00               0         0.00               15         6,944,894.62  
 
                                                                               
                                            No. of   Principal           No. of
    Principal           No. of     Principal           No. of     Principal    
      No. of     Principal     Loans   Balance           Loans     Balance      
    Loans     Balance           Loans     Balance           Loans     Balance
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    1.709402 %     2.708573 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       1.709402 %       2.708573 %
60 Days
    0.142450 %     0.118060 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.142450 %       0.118060 %
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %
120 Days
    0.142450 %     0.079535 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.142450 %       0.079535 %
150 Days
    0.142450 %     0.072044 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.142450 %       0.072044 %
180+ Days
    0.000000 %     0.000000 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.000000 %       0.000000 %                    
                                                         
 
    2.136752 %     2.978212 %             0.000000 %       0.000000 %          
  0.000000 %       0.000000 %             0.000000 %       0.000000 %          
  2.136752 %       2.978212 %

                                                                               
                                          DELINQUENT     BANKRUPTCY    
FORECLOSURE     REO     TOTAL Group Two                           1.183654%    
                                                            No. of   Principal  
        No. of     Principal           No. of     Principal           No. of    
Principal           No. of     Principal     Loans   Balance           Loans    
Balance           Loans     Balance           Loans     Balance           Loans
    Balance
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00  
30 Days
    14       4,216,218.05       30 Days       0         0.00       30 Days      
0         0.00       30 Days       0         0.00       30 Days       14        
4,216,218.05  
60 Days
    3       892,248.82       60 Days       0         0.00       60 Days       0
        0.00       60 Days       0         0.00       60 Days       3        
892,248.82  
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00  
120 Days
    0       0.00       120 Days       0         0.00       120 Days       0    
    0.00       120 Days       0         0.00       120 Days       0         0.00
 
150 Days
    0       0.00       150 Days       0         0.00       150 Days       0    
    0.00       150 Days       0         0.00       150 Days       0         0.00
 
180+ Days
    0       0.00       180+ Days       0         0.00       180+ Days       0  
      0.00       180+ Days       0         0.00       180+ Days       0        
0.00                                                                            
   
 
    17       5,108,466.87               0         0.00               0        
0.00               0         0.00               17         5,108,466.87  
 
                                                                               
                                            No. of   Principal           No. of
    Principal           No. of     Principal           No. of     Principal    
      No. of     Principal     Loans   Balance           Loans     Balance      
    Loans     Balance           Loans     Balance           Loans     Balance
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    3.341289 %     3.348458 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       3.341289 %       3.348458 %
60 Days
    0.715990 %     0.708611 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.715990 %       0.708611 %
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %
120 Days
    0.000000 %     0.000000 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.000000 %       0.000000 %
150 Days
    0.000000 %     0.000000 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.000000 %       0.000000 %
180+ Days
    0.000000 %     0.000000 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.000000 %       0.000000 %                    
                                                         
 
    4.057279 %     4.057069 %             0.000000 %       0.000000 %          
  0.000000 %       0.000000 %             0.000000 %       0.000000 %          
  4.057279 %       4.057069 %

 